DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
Allowable Subject Matter
Claims 1, 3, 5-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1, 14 and 17 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of 
“the rear surface of the internal terminal portion has a rough-surfaced area filled with micro asperities having micro holes that overlap one another and that are filled by the resin forming the case without leaving any gap, and the rough-surfaced area is directly formed on the rear surface and is directly fixed to the terminal arrangement portion” in combination with the other required elements of the claim 1; 
“the end portion has, in a direction orthogonal to the protruding direction, one and an other side portions and a central portion between the one and other side portions, only the central end portion among the rest of the end portion protrudes from the terminal arrangement portion and is entirely exposed to the opening space over the terminal arrangement portion, and each end surface of the one and other side end portions forming, together with an end surface of the terminal arrangement 
“the end portion has, in a direction orthogonal to the protruding direction, one and the other side portions and a central portion between the one and other side portions, only the central end portion among the rest of the end portion protrudes from the terminal arrangement portion in the protruding direction such that the end portion has a stepwise shape in a plan view of the semiconductor device, and the central end portion is entirely exposed to the opening space over the terminal arrangement portion, and the one and other side end portions other than their front surfaces are entirely embedded within the terminal arrangement portion” in combination with the other required elements of the claim 17.
Specifically, the limitations are material to the inventive concept of the application in hand to reduce stress concentration at a weak point in the terminal arrangement portion.
Dependent claims 3, 5-11, 13, 15, 16 and 18 are respectively dependent on currently amended allowable independent claims 1, 14, or 17. Therefore, claims 3, 5-11, 13, 15, 16 and 18 incorporate the allowable limitations of claims 1, 14, or 17. Consequently, claims 3, 5-11, 13, 15, 16 and 18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/              Examiner, Art Unit 2812